Motion of Minnesota for leave to intervene referred to the Special Master. Motion of California, Michigan, Nebraska, Ohio, and Rhode Island for leave to file complaint in intervention referred to the Special Master. Motion of Colorado for leave to intervene referred to the Special Master. Motion of Arkansas, Florida, Iowa, Mississippi, Missouri, New Hampshire, and West Virginia for leave to file complaint in intervention referred to the Special Master. [For earlier order herein, see, e. g., ante, p. 929.]